MEMORANDUM OPINION
BRETT, Judge.
Petitioner, A. C. Walters, filed his Petition in this Court seeking an order setting bail on two cases pending in the District Court of Grady County, Oklahoma, to-wit: No. 4278, and No. 4279; both of which cases arose out of the common incident for which he was convicted in another case for First Degree Manslaughter, after being initially charged with the crime of Murder. Petitioner’s conviction for First Degree Manslaughter was appealed to this Court and was affirmed. See: 455 P.2d 702 (1969). The facts surrounding the incident are stated in the reported case.
This Court entered its Rule to Show Cause and set the matter down for hearing, and an order was issued to require the presence of petitioner, who was confined in the State Penitentiary. A hearing was had with petitioner being present and represented by counsel, Mr. Wilson Smithen of Chickasha, Oklahoma. And the State was represented by the District Attorney for Grady County, Mr. Joseph Humphrey, and the Attorney General’s Office. Testimony was heard, and the matter was taken under advisement.
*222After considering all testimony and evidence presented to the Court, and being fully advised in the premises, we conclude that the proper administration of justice requires that the petitioner’s request is not well taken.
We are therefore of the opinion that the Petition for Writ of Habeas Corpus for Bail in the pending cases should be denied; and such other relief as prayed for in said petition should likewise be denied.
It is so ordered.
NIX, J., not participating.